UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 3, 2016 Johnson Outdoors Inc. (Exact name of registrant as specified in its charter) Wisconsin 0-16255 39-1536083 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 555 Main Street, Racine, Wisconsin 53403 (Address of principal executive offices, including zip code) (262) 631-6600 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 – Regulation FD Item 7.01.Regulation FD Disclosure. On June 3, 2016, Johnson Outdoors Inc. (the “Company”) issued a press release announcing approval by the Board of Directors of a quarterly cash dividend payable on July 28, 2016 to shareholders of record at the close of business on July 14, 2016(the “Press Release”). A copy of the Press Release is being furnished pursuant to Item 7.01 of this Form 8-K Report as Exhibit 99.1. The information in this Form 8-K, including Exhibit 99.1, is being furnished and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that Section, nor shall such information be deemed to be incorporated by reference in any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as otherwise stated in such filing. Section 9 - Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. (d)Exhibits. The following exhibit is being furnished herewith: 99.1Press Release Dated June 3, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JOHNSON OUTDOORS INC. Date:June 3, 2016 By:/s/ David Johnson David W. Johnson, Vice President and Chief Financial Officer JOHNSON OUTDOORS INC. Exhibit Index to Current Report on Form 8-K Exhibit Number 99.1Press Release Dated June 3, 2016.
